Citation Nr: 1714506	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-07 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cervical dysplasia, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2006 to May 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for cervical dysplasia.  A claim for service connection for cervical dysplasia was received in June 2010.   

In April 2014, the Board, in pertinent part, remanded the issue on appeal for additional development.  Pursuant to the remand instructions, additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in May 2014 to assist in determining the nature and etiology of the claimed cervical dysplasia.  The Board finds that the May 2014 VA examination report was thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the August 2014 Board remand orders.  See Stegall v. West,	 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).       

In April 2014, the Board also remanded the issue of service connection for a right knee disorder, which was subsequently granted pursuant to an October 2014 rating decision.  As such, this issue is no longer in appellate status before the Board. 

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  As discussed below, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War; therefore, because the Board is denying service connection for cervical dysplasia based on the absence of a current disability, the Board finds that the evidence of record at least reasonably raises the theory of presumptive service connection as due to a qualifying chronic disability to include undiagnosed illness under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016) with respect to this issue and has recharacterized this issue on the title page to reflect consideration of this theory of entitlement.  

In January 2014, the Veteran testified at a videoconference hearing at the local RO in Muskogee, Oklahoma before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.   

The issue of service connection for varicose veins has been raised by the record, see January 2014 Board hearing transcript, and was previously referred by the Board in the April 2014, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As this claim was received prior to March 24, 2015, it was not required to be on a VA Form 21-526 or VA Form 21-526EZ.  Cf. 38 C.F.R. §§ 3.155, 3.160 (2016).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  Cervical dysplasia and low grade intraepithelial neoplasia are laboratory findings without underlying or resulting disability and are not disabilities for VA compensation purposes.

3.  The Veteran's cervical dysplasia and low grade intraepithelial neoplasia have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  


CONCLUSION OF LAW

Cervical dysplasia and low grade intraepithelial neoplasia were not incurred in active service, and may not be presumed to have been incurred therein, including as due to a qualifying chronic disability to include undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice was provided to the Veteran in June 2010, prior to the initial adjudication of the claim in May 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the Board January 2014 hearing transcript, and lay statements.      

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 
580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2010 and May 2014.  In a July 2011 notice of disagreement and March 2012 substantive appeal (VA Form 9), the Veteran contended that the July 2010 VA examiner did not provide adequate analysis because service treatment records clearly show cervical problems that did not exist prior to entrance into service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the July 2010 VA examiner's findings, the Veteran, as a lay person, has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the examiner is presumed competent.  See Rizzo, 580 F.3d at 1290-1291.  As such, the Board finds that the July 2010 and May 2014 VA examination reports are thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  

The Veteran testified at a January 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of submitting biopsy results or other evidence to indicate the presence of a current cervical disability rather than an abnormal clinical finding. 

The Veteran presented evidence of symptoms of cervical dysplasia and testified as to onset of the reported symptoms and treatment during service.  Further, the Veteran was provided VA examinations that provide additional evidence on the question of whether there is a current cervical disability.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Cervical Dysplasia 
and 
Low Grade Intraepithelial Neoplasia 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, as discussed below, the Board finds that the cervical dysplasia and low grade intraepithelial neoplasia are abnormal laboratory findings and not in and of themselves "disabilities" for VA purposes.  Nor does the weight of the evidence reflect that the Veteran has a causal or resultant disability associated with these laboratory findings.  As such, the cervical dysplasia and low grade intraepithelial neoplasia cannot be "chronic diseases" under 38 C.F.R. § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2016) do not apply.  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran received the Iraq Campaign Medal.  The service treatment records indicate that the Veteran was stationed on the USS Chung-Hoon in 2007 while it was stationed in the Persian Gulf, which constitutes service in the Southwest Asian Theater of operations.  As such, the Veteran is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.  

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

The Veteran essentially contends that the claimed cervical dysplasia onset during active service.  In the March 2012 substantive appeal (on a VA Form 9), the Veteran contended that cervical dysplasia was not noted at the time she entered active service, but rather occurred during military service.  See also July 2011 notice of disagreement (cervical condition should be service-connected because it was first diagnosed during service).  At the January 2014 Board hearing, the Veteran testified that military doctors first noticed abnormal cervical cells in 2008 during service.  See transcript at 19-20.  The Veteran testified that, while the cervical problems had not risen to the point of active malignancy or cancer, her doctors informed her that the cervical disorder was progressing.  See id. at 16-17.  

In a February 2017 written statement, the representative noted that the Veteran has multiple complaints for gynecological conditions, was diagnosed with cervical dysplasia, and in May 2014, a diagnosis of low grade squamous intraepithelial lesion (LSIL) with mild dysplasia was confirmed through laboratory analysis and microscopic examination of cervical biopsy.  The representative noted that, as late as March 2014, the Veteran complained of pain in the lower pelvic area.

The Board finds that, in this case, cervical dysplasia and low grade intraepithelial neoplasia are abnormal laboratory findings, not  "disabilities" for which service connection may be granted, and there is no evidence showing a causal or resultant disability due to the cervical dysplasia or low grade intraepithelial neoplasia.  A symptom (to include abnormal laboratory study or pain), without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

VA treatment records dated throughout the appeal period note that the Veteran had a history of abnormal pap tests in 2008, 2010, and 2011.  Following a finding of low-grade squamous intraepithelial lesion, mild dysplasia on a pap test, a colposcopy with endocervical curettage was performed in November 2010.  No dysplasia was noted.  Following a finding of low-grade squamous intraepithelial lesion, mild dysplasia on a pap test in July 2011, a colposcopy with endocervical curettage was performed in September 2011 with no evidence dysplasia or malignancy noted upon microscopic examination.  Pap tests performed in July and December 2012 were normal.  July 2012 biopsy results note that the specimen was negative for intraepithelial lesion or malignancy with no dysplastic or malignant cells identified.     

A July 2010 VA examination report notes a diagnosis of cervical dysplasia.  The May 2014 VA examination report notes a diagnosis of low grade intraepithelial neoplasia.  The May 2014 VA examination report notes a history of abnormal pap tests in October 2010 and July 2011 reflecting findings of low grade intraepithelial neoplasia followed by three normal pap test results in 2012 and 2014.  The VA examiner noted that the Veteran's most recent test results dated in 2014 (while the examiner indicates a date of October 2014, it is clear from the record that this is a typographical error - as this would place the test results in the future of the May 2014 VA examination - and the VA treatment records note test results dated in February 2014) indicate that she had cleared the human papillomavirus (HPV).  The VA examiner noted that the Veteran had two cervical biopsies performed in November 2010 and September 2011 that were normal except for inflammation.  The May 2014 VA examiner opined that these test results indicate that the Veteran had cleared the disease and should have no further problems unless she becomes reinfected with HPV.      

The Board finds that the weight of the evidence in this case demonstrates that the notations of dysplasia are laboratory findings and are not disabilities for which VA compensation benefits are payable.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  There is no disputing the service treatment records indicate treatment for cervical dysplasia and low grade squamous intraepithelial lesion.  See e.g., April 2007 and March 2008 service treatment records.  Service treatment records note that abnormal pap tests results in June 2006, April 2007, and March 2008.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection.  There also has to be chronic residual disability resulting from that condition or injury.  

"Dysplasia" is defined as abnormal tissue development.  "Cervical dysplasia" is defined as dysplasia in the uterine cervix, epithelial atypia involving part or all of the thickness of cervical squamous epithelium, occurring most often in young women.  The condition appears to regress frequently but may progress over a long period to carcinoma.  Severe dysplasia may be microscopically indistinguishable from carcinoma in situ.  Stedman's Medical Dictionary, (27th ed. 2000), 554, 555.

Dysplasia that is seen on a biopsy of the cervix is called cervical intraepithelial neoplasia (CIN).  See Medline Plus, a service of the U.S. National Library of Medicine and the National Institutes of Health, http://www.nlm.nih.gov/medlineplus/ency/article/001491.htm; see also Stedman's Medical Dictionary, (28th ed. 2006) at 1071 (defining low-grade squamous intraepithelial lesion (LGSIL, LSIL) as a term used in the Bethesda system for reporting cervical/vaginal cytologic diagnosis to describe a spectrum of noninvasive cervical epithelial abnormalities; these lesions include the cellular changes associated with human papilloma virus cytopathologic effect and mild dysplasia (cervical intraepithelial neoplasia grade 1)).

Pertinent to gynecological disabilities, findings of cervical dysplasia alone are not service-connectable disabilities, although they may be etiologically related to a later diagnosis of cervical cancer.  60 Fed. Reg. 19,851 (April 21, 1995).  The VA rule explained that cervical dysplasia is neither disease nor injury, but a cellular abnormality of the cervix revealed by a Pap smear.  It may resolve without residuals or it may represent a premalignant condition which is a forerunner of carcinoma or carcinoma in situ of the cervix.  If carcinoma develops in service, whether or not preceded by cervical dysplasia, it will be service connected.  If carcinoma develops after service, the diagnosis of cervical dysplasia in service may or may not be a factor in establishing service connection, which will be determined under either presumptive provisions of 38 CFR 3.309(a) or the general principles relating to service connection in 38 CFR 3.303 et seq.  As such, while cervical dysplasia may, or may not, be a manifestation of a chronic underlying gynecologic disorder, it does not appear to be disabling itself.  

The Board finds that is nothing in the medical record that suggests the Veteran has exhibited an actual disability related to her history of cervical dysplasia and low grade intraepithelial neoplasia, such as carcinoma of the cervix, for which service connection can be granted.  See May 2014 VA examination report.  Nor has the Veteran alleged an underlying disease to which the cervical dysplasia may be related.  Rather at the January 2014 Board hearing, the Veteran testified that her dysplasia had not resulted in cancer, malignant or benign.  See hearing transcript at 16-17. 

While, as a lay person, the Veteran is competent to relate treatment or some symptoms that may be associated with cervical dysplasia and low grade intraepithelial neoplasia such as the need for repeated pap smears or procedures, such as a colposcopy, to monitor or remove any abnormal cervical cells, under the facts of this case any actual diagnosis of a disability caused by or stemming from cervical dysplasia or low grade intraepithelial neoplasia requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  To the extent that the Veteran believes that she has cervical dysplasia and low grade intraepithelial neoplasia rising to the level of disability that was incurred during service, as a lay person, she has not been shown to have such knowledge, training, or experience.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  As such, the Board finds that the cervical dysplasia and low grade intraepithelial neoplasia are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  

In a February 2017 written statement, the representative contended that the Veteran's lower pelvic area pain was attributable to her cervical dysplasia.  In this case, the Board finds that the representative does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion relating the Veteran's gynecological symptoms to the cervical dysplasia.   While the Veteran is competent to relate pelvic symptoms that she experienced at any time, neither the Veteran nor the representative are competent to opine on whether there is a link between any current pelvic pain and the cervical laboratory findings.  Such relationship requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Further, the Board finds the representative's contention to be outweighed by the other more probative evidence of record, specifically the May 2014 VA examination report specifically noting no symptoms related to the laboratory findings of low grade intraepithelial neoplasia.

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 apply.  Signs and symptoms listed that may be manifestations of undiagnosed illness do not include abnormal laboratory findings.  38 C.F.R. § 3.317(b).  Because VA has determined that cervical dysplasia (as noted above, low grade intraepithelial neoplasia is cervical dysplasia seen on a biopsy of the cervix) is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable, it inherently has not risen to the level of a compensable (10 percent) disability rating during a six month period since service.  See 60 Fed. Reg. 19,851; see generally 38 C.F.R. § 4.116 (2016).  As such, the Board finds that presumptive service connection for an undiagnosed illness as due to a qualifying chronic disability or chronic multisymptom illness, manifested by cervical dysplasia and low grade intraepithelial neoplasia, is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's cervical dysplasia and low grade intraepithelial neoplasia are laboratory findings without underlying or resulting disability and are not disabilities for VA compensation purposes, have not manifested to a compensable degree during a six month period since service, and are not manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness; therefore, service connection for cervical dysplasia and low grade intraepithelial neoplasia is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for cervical dysplasia and low grade intraepithelial neoplasia is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


